  Case 1:18-cr-00504-ARR Document 13 Filed 10/24/18 Page 1 of 4 PageID #: 27

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                    X


UNITED STATES OF AMERICA, [ ]WAIVER OF SPEEDY TRIAL

                                   [ X]ORDER OF EXCLUDABLE DELAY

             -VS-                   CASE NUMBER CR 18-504 lARRI

Yehuda Belsky


                     Defendant.




              It is hereby stipulated that the time periods from 10/24/18     until

( )revocation of this stipulation( I //                  _are excluded periods of delay under the
following code(s):

SECTION       DELAY                 DELAY CATEGORY
  3161 CODE


(h)(1)(A)     A      Exam or hearing for mental or physical incapacity(18 USC 4244)

(h)(1)(B)     B      NARA Exam (28 USC 2902)

(h)(1)(D)     C      State or Federal trials or other charges

(h)(1)(E)     D      Interlocutory appeals

(h)(1)(F)     E      Pretrial Motions (from filing or being orally made to hearing or other
                     prompt disposition

(h)(1)(G)     F      Transfers from other districts (Pursuant to F.R.Cr.P. 20, 21 & 40)

(h)(l)(J)     G      Proceeding under advisement not to exceed 30 days

              H      Miscellaneous proceedings: Parole or probation revocation,
              deportation, extradition

(h)(1)(C)     5      Deferral of prosecution under 28 USC 2902

(h)(1)(H)     6       Transportation from another district or to\from examination or
              hospitalization in ten days or less
Case 1:18-cr-00504-ARR Document 13 Filed 10/24/18 Page 2 of 4 PageID #: 28
Case 1:18-cr-00504-ARR Document 13 Filed 10/24/18 Page 3 of 4 PageID #: 29
Case 1:18-cr-00504-ARR Document 13 Filed 10/24/18 Page 4 of 4 PageID #: 30




                            /s/(ARR)
